[Cite as In re S.H.L.K.C., 2013-Ohio-4127.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




IN THE MATTER OF:                                   :

        S.H.L.K.C.                                  :     CASE NO. CA2013-03-052

                                                    :          DECISION
                                                                9/23/2013
                                                    :

                                                    :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2011-0355



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for appellee, Butler County Children Services

Jeannie C. Barbeau, 3268 Jefferson Avenue, Cincinnati, Ohio 45220, guardian ad litem

Michael A. Newland, 30 North D Street, Hamilton, Ohio 45013, for appellee, P.C.

Heather A. Felerski, P.O. Box 181342, Fairfield, Ohio 45018, for appellant, T.W.



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, Juvenile Division, and upon a brief filed by appellant's

counsel, oral argument having been waived.
                                                                       Butler CA2013-03-052

       {¶ 2} Counsel for defendant-appellant, T.W., has filed a brief with this court pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful

review of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists one potential error "that might arguably support the appeal," Anders at 744, 87 S.Ct.

at 1400; (3) requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       HENDRICKSON, P.J., PIPER and M. POWELL, JJ., concur.